DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figure 7 illustrates first column 382, the numerator of the third row                                 
                                    
                                        
                                            A
                                        
                                        
                                            21
                                        
                                        
                                            0
                                        
                                    
                                
                             and forth row                                 
                                    
                                        
                                            A
                                        
                                        
                                            21
                                        
                                        
                                            0
                                        
                                    
                                
                             should be                                 
                                    
                                        
                                            A
                                        
                                        
                                            31
                                        
                                        
                                            0
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            A
                                        
                                        
                                            41
                                        
                                        
                                            0
                                        
                                    
                                
                            , respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 recites “the entry of the lower triangular matrix L” should be “the first entry of the lower triangular matrix L” as antecedently recited.
Claim 13 is missing a period at the end as required in MPEP 608.01(m), each claim begins with a capital letter and ends with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5, 7-9, 13, 15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 line 1 recites "inputs into the triangular array are received…". It is unclear whether "inputs" refers to the input entries as antecedently recited or different inputs to the triangular array. For prior art examination purposes, Examiner interprets the limitation as "the input entries into the triangular array are received…". Depending claims are also rejected for inheriting the same deficiencies in which claim they depend on.

Claim 13 recites "deriving, a second output comprising a second entry of the lower triangular matrix L in parallel with calculating the square". There is lack of antecedent basis for “the square” and It is unclear whether "calculating the square" refers to the calculating square root of the first intermediate numerator or calculating square root of the second intermediate numerator. Figure 3 [0032] describes step 254 deriving L21 [i.e. a second output] in parallel with performing square root of             
                
                    
                        A
                    
                    
                        11
                    
                    
                        1
                    
                
            
         [i.e. square root of the second intermediate numerator]. For purpose of prior art examination, Examiner interprets the limitation, in light of the specification, as "deriving, a second output comprising a second entry of the lower triangular matrix L in parallel with calculating a square root for the second intermediate numerator."

Claims 7, 15, and 17 recites line 1 "comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry". There is lack of antecedent basis for “the numerator”. Specification [0033] describes             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         denote an intermediate numerator of an entry. For purpose of prior art examination, Examiner interprets, in light of the specification, the limitation as "comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the intermediate numerator of an entry". Dependent claims are also rejected for inheriting the same deficiencies in which claim they depend on. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites an apparatus for performing Cholesky decomposition.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites Cholesky decompose the matrix A by deriving an intermediate numerator for at least one of the entries; calculate a square root for the intermediate numerator; and derive as an output an entry of a lower triangular matrix L based on the square root, wherein A = LL*, and wherein L* is a conjugate transpose of the lower triangular matrix L, such limitations cover mathematical calculations, relationship, and/or formula (see at least figure 3, steps being performed in figure 4, equations 1-3, [0034-0036] describes equation to derive an intermediate numerator and solve for L elements). Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a system comprising a circuitry comprising a plurality of processing elements (PEs), the circuitry configured to receive as input entries of a Hermitian positive definite matrix A. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function such as receiving and processing data and the step of receiving matrix amounts to mere data gathering, which is a form of insignificant extra solution activity. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. 
Furthermore, the claim recites “a circuitry comprising a plurality of PEs”. However, such plurality of PEs is recited at high level of generality, and fails to impose a meaningful limit on the remaining limitation of the claim because such recitation fails to provide any detail as to how the plurality of PEs configured to perform the mathematical algorithm or the abstract idea. Such limitation could be attached to almost any data processing apparatus, and thus only generally links the use of the abstract idea to a particular technology or field of use. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The step of receiving as input entries of a Hermitian positive definite matrix A is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is well-understood, routing, conventional function when it is claimed in a merely generic manner. 
Furthermore, the limitation “a circuitry comprising a plurality of PEs”, as described above, Without any limitations directed to particular components or actions for performing the mathematical algorithm, the limitation in question merely generally links the abstract idea to a particular technology. Such a limitation fails to impose a meaningful limit on the remaining claim and therefore cannot provide an inventive concept. Thus, the claim is not patent-eligible under 35 U.S.C. 101.
 
Claims 2-6, further recites structure of the circuitry comprises a systolic array, having edges to receive input entries and provide output. such limitation is recited at high level of generality, and fails to impose a meaningful limit on the remaining limitation of the claim because such recitation fails to provide any detail as to how the systolic array configured to perform the mathematical algorithm or the abstract idea as recited. Such limitation could be attached to almost any data processing apparatus, and thus only generally links the use of the abstract idea to a particular technology or field of use. Accordingly, the additional element does not integrate the abstract idea into a practical application under step 2A because they do not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept. Furthermore, the step of receiving and outputting data are insignificant extra solution activities under step 2 prong two, and are well-understood, routine and conventional as described above in claim 1’s analysis  MPEP 2106.05(d)(II) section (i) indicates that mere receiving or transmitting data over a network, is well-understood, routing, conventional function.  Thus, the claim is directed to an abstract idea.

Claims 7-9, further recites the limitations that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 10 recites the input entries are representative of digital signal processing (DSP) signal comprising samples of a continuous variable in a time domain, space domain, or a combination thereof. However, this limitation merely describes the representative of the data values without making the claim any less abstract or altering/adding to the performance of the claimed abstract as recited. Such limitation only generally link the abstract idea to a particular technology or field of use (see MPEP 2106.05((h), ”Limiting the abstract idea of collecting information [and] analyzing it…to data related to the electric power grid…is simply an attempt to limit the use of the abstract idea to a particular technological environment. Therefore, viewed separately or in combination, the additional elements described above fail to impose a meaningful limit(s) on the judicial exception and does not integrate the judicial exception under step 2A prong two or provide any inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claims 11 and 14, recites method claims that would be practiced by apparatus claim 1 and 5. Accordingly, they are rejected for the same reasons.

Claims 12-13 further recites deriving a second intermediate numerator and calculating square root for the first intermediate numerator and deriving a second output comprising a second entry of the lower triangular matrix L and calculating the square, such limitation covers the mathematical concepts of the abstract idea. claim 12 further recites the circuitry to perform the abstract idea in parallel. The recitation without detail as to how -structurally or functionally- the circuitry performs the parallel calculations. Thus, this limitation does not call for any parallel operation different from those available in existing generic computer devices, i.e. it is claimed generically and does not impose a meaningful limit on the abstract idea. Accordingly, such additional element does not integrate the judicial exception into a practical application under step 2A or provide inventive concept under step 2B. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 15, further recites the limitations that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claims 16 and 20, recites product claims that would be practiced by apparatus claim 1. Accordingly, they are rejected for the same reasons.

Claims 17-19, further recites the limitations that are abstract mathematical concepts without reciting any additional elements that make the claims any less abstract. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao - US 8443031.

Regarding claim 1, Rao teaches a system, comprising: a circuitry comprising a plurality of processing elements (PEs) (Rao, figure 1 a plurality of processing elements [i.e. a system comprising a circuitry comprising a plurality of processing elements]), the circuitry configured to: receive as input entries of a Hermitian positive-definite matrix A (Rao, figure 1 matrix A is input into processing elements, column 5 line 22-45 matrix A is a Hermitian symmetric complex having positive eigen value also called positive semi-define matrix); Cholesky decompose the matrix A by deriving an intermediate numerator for at least one of the entries (Rao, figures 1-2 column 7 line 17-46, the corner cell 102 receives data from matrix A, such as A1,1, which is derived as an intermediate numerator for at least one of the entries); calculate a square root for the intermediate numerator (Rao column 7 line 17-46 provides pseudo code for processing the corner cell that receive input X, or A1,1 in the first cycle and perform square root of X or A1,1); and derive as an output an entry of a lower triangular matrix L based on the square root, wherein A = LL*, and wherein L* is a conjugate transpose of the lower triangular matrix L (Rao, figures 1 illustrates deriving elements such as at least one of L1,1 L2,1 L3,1 L4,1 [i.e. an output an entry of a lower triangular matrix L]. Column 5 line 38-47, the Cholesky decomposition is defined as                         
                            A
                            =
                            L
                            
                                
                                    L
                                
                                
                                    H
                                
                            
                        
                     [i.e. A = LL*], where L is a lower triangular matrix and                        
                             
                        
                    is equal to the conjugate transpose of the upper triangular matrix                         
                            
                                
                                    L
                                
                                
                                    H
                                
                            
                            [
                            i
                            .
                            e
                            .
                             
                            
                                
                                    L
                                
                                
                                    *
                                
                            
                            ]
                        
                    ).  

Regarding claim 2, Rao teaches the system of claim 1, wherein the circuitry comprises a systolic array having the plurality of PEs, the systolic array comprising a first edge of PEs configured to receive the input entries and a second edge of the PEs to provide the output (Rao, figure 1 illustrates a systolic array comprising component labeled as L2,1 L3,1, and L4,1[ i.e. a first edge] receiving input entries from matrix A and component labeled as L4,1, L4,1, and L4,3 [i.e. a second edge] that provide the output as illustrated in figure 5).  

Regarding claim 3, Rao teaches the system of claim 2, wherein the systolic array comprises a triangular array having the first edge, the second edge, and third edge of PEs, wherein the first edge, the second edge, and the third edge of PEs each comprises a total of n - 1 PEs and wherein the matrix A comprises n x n entries (Rao, figure 1 the systolic array comprising boundary cells 104 and internal cells 106 [i.e. a triangular array] having 3 sides [i.e. the first edge, the second edge, and the third edge] each having 3 PEs [i.e. n-1 PEs] as the matrix A shown in figure 1 is 4x4 [i.e. nxn]).  

Regarding claim 4, Rao teaches the system of claim 3, wherein inputs into the triangular array are received in an alternate order, via the first edge, the second edge, the third edge, or a combination thereof (Rao, figure 1, the boundary cells and internal cells receives data in an alternate order as illustrated via the edge of L2,1 L3,1 L4,1 [i.e. first edge], L4,1, L4,1, and L4,3 [i.e. a second edge], L2,1 L3,2, L4,3 [i.e. third edge]).  

Regarding claim 5, Rao teaches the system of claim 4, wherein the alternate order comprises a diagonal pattern followed by a column pattern, or the column pattern followed by the diagonal pattern (Rao, figure 1 illustrated data is received in column pattern from matrix A to L2,1 L3,1 and L4,1 followed by diagonal pattern as data from L2,1 passed down to L3,2 as illustrated).  

Regarding claim 10, Rao teaches the system of claim 1, wherein the input entries are representative of digital signal processing (DSP) signals comprising samples of a continuous variable in a time domain, a space domain, or a combination thereof (Rao, Column 1 line 25-26, describes Cholesky decomposition is method use for a number of signal processing applications. Column 10 line 19-36, figure 9 illustrated an FPGA to operate as a systolic array for Cholesky decomposition and the FPGA include digital signal processing blocks 906. Digital signal processing1 is used in digital processing, wherein the signals processed in this manner are a sequence of numbers that represent samples of a continuous variable in a domain such as time, space, or frequency).  

Claims 11 and 14 recite method claims that would be practiced by the apparatus claim 1 and 5. Accordingly, they are rejected for the same reasons.

Claims 16 and 20 recite product claims that would be practiced by the apparatus claim 1. Accordingly, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Rao –( US 8510364 hereinafter “Rao secondary”).

Regarding claim 6, Rao teaches the systolic array, but does not teach the systolic array comprises a complex-valued multiply-accumulate (CMAC) cell array. However, Rao secondary teaches the systolic array comprises a complex-valued multiply- accumulate (CMAC) cell array (Rao secondary illustrates a plurality of processing element in figure 9 and illustrates in figure 10 and 11 implementation of boundary cells and internal cells to have a multiply and accumulator for performing complex number).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the boundary and internal cells of Rao to include complex multiply and accumulator as disclosed in Rao secondary to perform operation such as back-substitution. This modification would have been obvious because both reference perform operation on complex matrix data and as described in the background of the instant application [0003], after the Cholesky decomposition is performed, a back substitution operation maybe used. Therefore, by having circuit as disclosed by Rao secondary to perform back substitution operation would increase the functionality of the system in Rao.
 
Allowable Subject Matter
Claims 7-9, 12-13, 15, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 101, and objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant claims A system, comprising: a circuitry comprising a plurality of processing elements (PEs), the circuitry configured to: receive as input entries of a Hermitian positive-definite matrix A; Cholesky decompose the matrix A by deriving an intermediate numerator for at least one of the entries; calculate a square root for the intermediate numerator; and derive as an output an entry of a lower triangular matrix L based on the square root, wherein A = LL*, and wherein L* is a conjugate transpose of the lower triangular matrix L. Applicant further claims the intermediate numerator comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry at row i and column j of a deflated matrix of matrix A in a k-th iteration as required in claims 7, 15, and 17. Applicant further claims step of deriving a second intermediate numerator in parallel with calculating the square root for the first intermediate numerator   
the primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, wherein the intermediate numerator comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry at row i and column j of a deflated matrix of matrix A in a k-th iteration, and deriving a second intermediate numerator in parallel with calculating the square root for the first intermediate numerator.
Rao – US 8443031 
Rao discloses a system and method for performing Cholesky decomposition using systolic array that comprises a plurality of processing element made up a triangular systolic array, wherein the Cholesky decomposition is utilized in signal processing applications. However, Rao does not explicitly teach the intermediate numerator comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry at row i and column j of a deflated matrix of matrix A in a k-th iteration, and deriving a second intermediate numerator in parallel with calculating the square root for the first intermediate numerator.

Dhanoa – US 8307021
Dhanoa discloses a system for high performance solution to Cholesky decomposition, and further discloses method for calculating diagonal element and non-diagonal element similar to application’s specification equations 1 and 2 [0026-0027], wherein L11 is square root of a11. However, Dhanoa does not explicitly teach the intermediate numerator comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry at row i and column j of a deflated matrix of matrix A in a k-th iteration, and deriving a second intermediate numerator in parallel with calculating the square root for the first intermediate numerator.
Barman – US 8775496
Barman discloses an approach for Cholesky decomposition of a matrix, the Cholesky decomposition is performed using the systolic array as illustrated in figure 3, wherein single cell architecture fully exploits inherent parallelism and provides a high throughput implementation of the Cholesky decomposition. However, Barman does not explicitly teach the intermediate numerator comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry at row i and column j of a deflated matrix of matrix A in a k-th iteration, and deriving a second intermediate numerator in parallel with calculating the square root for the first intermediate numerator.
Mishra – US 20110191401
Mishra discloses circuit and method for Cholesky factorization, the circuit includes a processor comprising a plurality of processing elements, wherein the number of processing elements corresponding to the number of columns or rows of the matrix, and the processing elements are operated in parallel with each other to generate intermediate results of the loopless Cholesky factorization process. However, Mishra does not explicitly disclose the intermediate numerator comprises             
                
                    
                        A
                    
                    
                        i
                        ,
                        j
                    
                    
                        k
                    
                
            
         as the numerator of an entry at row i and column j of a deflated matrix of matrix A in a k-th iteration, and deriving a second intermediate numerator in parallel with calculating the square root for the first intermediate numerator.
Therefore, none of the closest found prior art teaches the limitation as required in claims 7, 12, 15, 17 of the claimed invention. Accordingly claims 7-9, 12-13, 15, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), 101, and objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Digital signal processing (DSP) is the use of digital processing, such as by computers or more specialized digital signal processors, to perform a wide variety of signal processing operations. The signals processed in this manner are a sequence of numbers that represent samples of a continuous variable in a domain such as time, space, or frequency. (see attached Wikipedia Digital signal processing)